UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________________
                                           )
NATIONAL RESIDENT MATCHING                 )
PROGRAM,                                   )
                                           )
                  Plaintiff,               )
                                           )
      v.                                   )                 Civil Action No. 09-0344 (PLF)
                                           )
ELECTRONIC RESIDENCY LLC, et al.,          )
                                           )
                  Defendants.              )
___________________________________________)


                                             ORDER

               For the reasons set forth in the Opinion issued this same day, it is hereby

               ORDERED that [15] Match A Resident and Electronic Residency LLC’s motion

to dismiss the complaint for lack of personal jurisdiction is GRANTED; and it is

               FURTHER ORDERED that the plaintiff’s complaint is DISMISSED. The Clerk

of the Court shall remove this case from the docket of this Court. This is a final appealable

order. See FED. R. APP. P. 4(a).

               SO ORDERED.


                                                     /s/
                                                     PAUL L. FRIEDMAN
                                                     United States District Judge
DATE: July 6, 2010




                                                 1